Citation Nr: 9928842	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  96-13 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
discogenic disease L5 with spondylosis and paravertebral 
fibromyositis, currently evaluated at 60 percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to the veteran's service-
connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to May 1946 
and from January 1950 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to an increased 
evaluation for lumbar discogenic disease L5 with spondylosis 
and paravertebral fibromyositis, and found that the veteran's 
currently-diagnosed peripheral neuropathy was not related to 
his service-connected lumbar spine disability.

It appears to the Board that the veteran may have attempted 
to raise the issues special monthly compensation, based on 
the need for regular aid and attendance and/or housebound by 
correspondence dated in July 1995.  If he desires to pursue 
these issues, he and/or his representative should do so with 
specificity at the RO.  As there has thus far been no 
adjudication below, the Board has no jurisdiction of the 
issues at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's back disability is currently manifested by 
subjective complaints of pain and restriction on his 
activities.  



3.  Current objective findings of the veteran's back 
disability include radiographic evidence of severe 
spondylosis, intervertebral osteochondrosis, osteoarthritis, 
severe hypertrophic changes of the right facetal joints, and 
spinal canal stenosis.

4.  The veteran's current low back disability does not 
present such an unusual disability picture as to render 
application of the regular rating schedule provisions 
impracticable.

5.  The veteran has not submitted evidence of a medical nexus 
between his currently-diagnosed peripheral neuropathy and his 
service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for lumbar discogenic disease L5 with spondylosis and 
paravertebral fibromyositis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5289, 5292, 5293, 5295 (1998). 

2.  The claim for entitlement to service connection for 
peripheral neuropathy, claimed as secondary to the service-
connected lumbar spine disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§ 3.310 (1998); Allen v, Brown, 7 Vet. App. 439 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for Lumbar 
Discogenic Disease L5 With Spondylosis and Paravertebral 
Fibromyositis, Currently Evaluated at 60 Percent Disabling

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has suffered an increase in 
disability.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO has rated the veteran's lumbar spine disability under 
DCs 5293-5292.  The Board will also consider DCs 5010-5003, 
5289, and 5295 for arthritis, lumbar ankylosis, and 
lumbosacral strain.  

Traumatic arthritis will be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(1998).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5089 
(1998).  Slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent evaluation under DC 5292.  A 
20 percent evaluation requires moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (1998).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (1998).  

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1998).  

Finally, the Board notes that under 38 C.F.R. § 3.321(b)(1), 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned. 

Historically, the RO granted entitlement to service 
connection for arthritis of the lumbar spine by rating 
decision dated in June 1957 and a 10 percent evaluation was 
assigned.  The evaluation was increased on several occasions 
and, in October 1987, was ultimately increased to the current 
60 percent rating.  In July 1994, the veteran filed the 
current claim for an increased evaluation of his back 
disability.

A May 1994 CT scan of the lumbosacral area showed severe 
spondylosis deformans, intervertebral osteochondrosis, and 
osteoarthritis of the lumbar spine with degenerative 
dextroscoliosis, severe hypertrophic changes at the right 
facetal joints with complete obliteration of the right L4-L5 
neural foramen, and spinal canal stenosis.  An October 1994 
VA spine examination report noted that the veteran ambulated 
with an antargic gait using a wooden cane.  Physical 
examination revealed decreased lumbar lordosis and increased 
thoracic kyphosis.  Forward flexion was reported at 30 
degrees, backward extension to 10 degrees, lateral flexion to 
5 degrees, and lateral rotation to 10 degrees.  Straight leg 
raises were negative on the right and positive on the left.  
Lasegue' test was positive on the left.  There was no 
evidence of atrophy.  The final diagnoses included 
degenerative lumbar spondylosis, lumbar spine stenosis, left 
L5 radiculopathy, and paravertebral myositis of the 
lumbosacral area.  Outpatient treatment records show on-going 
treatment for low back pain.

In an April 1996 personal hearing, the veteran testified that 
he performed exercises three hours a day for his back, 
cervical spine, and neuropathy in order to prevent further 
deterioration.  He related that he could not work because of 
pain in his legs and because he had to do so many exercises.  
He indicated that it was difficult for him to get out of bed 
because of back pain and his wife helped him dress.  She also 
helped him with his shower because he might fall and hurt 
himself.  He reflected that he could no longer drive, and had 
severe pain in his legs and ankles.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 60 percent 
rating for a low back disability is warranted.  

Significantly, in this case, a higher than 60 percent rating 
would not be available under any of the relevant diagnostic 
codes regardless of the severity of the veteran's low back 
disability.  Specifically, the current rating contemplates 
unfavorable ankylosis of the lumbar spine (DC 5289), severe 
limitation of the lumbar spine (DC 5292), pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (DC 5293), and severe 
lumbosacral strain (DC 5295).  Separate ratings for these 
pathologies are prohibited: "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  38 C.F.R. § 4.14 (1998); Estaban v. 
Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  It is noted that the current rating 
contemplates some neurological pathology into the lower 
extremities.  In the absence of footdrop, these findings do 
not provide a basis for a higher or a separate rating.

Recognizing this limitation under the rating schedule, the 
Board has considered whether the veteran's disability is 
outside of the regular schedular and should be so 
compensated.  As noted above, under 38 C.F.R. § 3.321(b)(1), 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
However, in this case, there is no evidence of frequent 
hospitalization beyond that contemplated in the regular 
schedular provisions due to the veteran's service-connected 
lumbar spine disability.  Further, while the evidence 
suggests that the veteran is limited in physical labor and 
his ability to work, the Board notes that the RO granted the 
veteran's claim of entitlement to a total and permanent 
disability by rating decision dated in August 1997 on the 
basis of his inability to work, due primarily to his lumbar 
spine disability.  Accordingly, the Board concludes that an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) is not warranted.  

II.  Entitlement to Service Connection for Peripheral 
Neuropathy, Claimed as Secondary to the Service-Connected 
Lumbar Spine Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
In addition, service connection can be established for any 
disability that is proximately due to, the result of, or 
aggravated by a service connected disability.  38 C.F.R. 
§ 3.310 (1998); Allen v, Brown, 7 Vet. App. 439 (1995).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  In this case, the nexus requirement would be 
whether there is competent evidence of any relationship 
between the service connected disability and the disability 
for which service connection is sought.  See 38 C.F.R. 
§ 3.310; Allen, supra.

The Board notes that the veteran has not claimed entitlement 
to service connection for peripheral neuropathy on a direct 
service connection basis; rather, he asserts that he 
developed peripheral neuropathy as a result of his service-
connected lumbar spine disability.  As his lumbar spine 
disability is service connected, he thus argues that 
peripheral neuropathy as a result of the lumbar spine 
disability should similarly be service connected.  

In an October 1995 VA peripheral nerves examination report, 
the veteran related a history of back problems since the 
1950s, in addition to high blood pressure, degenerative joint 
disease, an ear condition, varicose veins, and, importantly, 
peripheral neuropathy since 1986.  He complained that he 
could not tolerate elastic stockings due to paresthesias and 
dysesthesias on the lower extremities.  Physical examination 
revealed diminished pinprick and vibration distally.  After a 
review of the electrodiagnostic studies, CT scan and MRI, the 
examiner diagnosed a spinal disc condition and peripheral 
neuropathy.  The examiner specifically remarked that the 
peripheral neuropathy had no relationship to the veteran's 
service-connected spinal disc condition.  

In an April 1996 personal hearing, the veteran testified that 
he had severe pain in his legs which he believed was from his 
back disability.  His representative acknowledged the VA 
examiner's opinion that the veteran's peripheral neuropathy 
was not related to his lumbar spine disorder but asserted 
that adequate reasons were not given.  

In an May 1996 addendum report, the VA examiner reported that 
the claims file had again been reviewed.  The examiner 
outlined the medical evidence, including diagnostic testing, 
in detail, and noted that the veteran's service-connected 
disability had been well documented.  The examiner discussed 
the signs and symptoms of peripheral neuropathy and observed 
that the veteran had been diagnosed with lumbar 
radiculopathies since 1984, with peripheral neuropathy since 
1986, and with a cervical condition since 1995.  Noting that 
the etiology of the veteran's peripheral neuropathy was not 
apparent from the record, the examiner opined that 
considering the localization of the lesion, or its 
pathophysiology, it was not related to the veteran's spine 
disorder.  The examiner indicated that the veteran had an 
independent clinical diagnosis and that it was difficult, if 
not impossible, to separate symptoms and findings by 
condition because they would overshadow one another and 
concluded that the paresthesias and dysesthesias were related 
to peripheral neuropathy; however, there were symptoms and 
findings which could be common to all conditions.

Based on the evidence above, the Board finds that the veteran 
has not provided any credible medical evidence that would 
etiologically link peripheral neuropathy with his service-
connected lumbar spine disability or otherwise show a 
relationship.  Primarily, the veteran has only offered his 
lay opinion concerning its development.  There is no 
competent opinion on file or presented to the effect that his 
peripheral neuropathy is related to his service-connected 
lumbar spine disability.  A mere contention of the veteran, 
no matter how well-meaning, without supporting medical 
evidence that would etiologically relate peripheral 
neuropathy with his service-connected disorder, does not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  

The Board specifically accords significant probative weight 
to the recent VA examination and addendum wherein the 
examiner concluded that there was no relationship between the 
veteran's peripheral neuropathy and his service-connected 
lumbar spine disability.  The Board makes this finding upon 
the basis that the VA examiner reviewed the veteran's claims 
file prior to rendering this opinion.  In addition, the Board 
notes that the VA examiner focused upon the critical inquiry 
of this appeal; that is, whether the veteran's peripheral 
neuropathy claimed on appeal was related to his service-
connected lumbar spine disability.

Finally, the Board has considered the veteran's statements 
and sworn testimony that his peripheral neuropathy is the 
result of his service-connected lumbar spine disability.  
Although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
relationship between his peripheral neuropathy and his 
service-connected lumbar spine disability.  The veteran lacks 
the medical expertise to offer an opinion as to the existence 
of peripheral neuropathy, as well as to medical causation of 
any current disability.  Id.  In the absence of competent, 
credible evidence of a causal relationship, service 
connection is not warranted on a secondary basis as the claim 
is not well grounded.

Thus, the Board finds that there is no competent clinical 
evidence of record indicating that the veteran's peripheral 
neuropathy was attributable to or the result of his service-
connected lumbar spine disability or to service.  Therefore, 
the Board must conclude that the veteran's claim for service 
connection is not well grounded and is, therefore, denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

The claim for entitlement to an increased evaluation for 
lumbar discogenic disease L5 with spondylosis and 
paravertebral fibromyositis, currently evaluated at 60 
percent disabling, is denied.

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to the service-connected lumbar spine 
disability, is denied on the basis that the claim is not well 
grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

